DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 45 is objected to because of the following informalities:  In line 2 it appears as though the word “later” should be changes to “layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites the limitation "the panel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 29-30, 32-33, 36-38, 45 and 47-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chene (8,181,900).
	With respect to claim 29, Chene teaches a noise attenuation panel (Figure 9, #26), comprising: a honeycomb layer (30) disposed between a perforated surface layer (36) on an airflow facing side of the panel (26) and a composite support layer (could be #28 or combination of 28/46 – Col. 4, Lines 33-35) on a second opposing side of said panel (26), wherein the composite material support layer (28) comprises an electrical heat source (48/54), and wherein the honeycomb layer (30) comprises heat conducting portions (defined by metal walls of honeycomb layer #30 – Col. 4, Lines 36-37) extending from the opposing layer (28) to the perforated surface layer (36).  
	With respect to claim 30, Chene teaches wherein the honeycomb layer (30) is a plurality of sound attenuating chambers (clearly seen) and wherein the walls forming the chambers are metallic and heat conducting (Col. 4, Lines 36-37).  
	With respect to claim 32, Chene teaches wherein the composite material support layer (28/46) comprises an electrically activated heater (48/56).  
	With respect to claim 33, Chene teaches wherein the electrically activated heater (448/56) is embedded within the composite material support layer (i.e. embedded between layers 62 and 28, making up composite support layer).  
	With respect to claim 36, Chene teaches comprising a metallic skin layer (34) between the perforated surface layer (36) and the honeycomb layer (30).  
	With respect to claim 37, Chene teaches wherein the metallic skin layer (34) comprising perforations aligning with the perforations of the perforated surface layer (36).  
	With respect to claim 38, Chene teaches wherein the perforated surface layer (36) is a metallic skin layer.  
	With respect to claim 45, Chene teaches wherein the electrical heat source (48/56) is an electrically conducting heating element extending across the area of the composite support later (28/46) aligning with the honeycomb layer (30).  
	With respect to claim 47, Chene teaches an air inlet (Figures 1-2 and 9, #22), comprising: a honeycomb layer (30) disposed between a perforated surface layer (36) on an airflow facing side of the panel (26) and a composite support layer (28) on a second opposing side of said panel (26), wherein the composite material support layer (28) comprises an electrical heat source (46), and wherein the honeycomb panel (30) comprises heat conducting portions (defined by metal walls of honeycomb layer #30 – Col. 4, Lines 36-37) extending from the opposing layer to the perforated surface layer (26).  
	With respect to claim 48, Chene teaches an anti-ice accretion panel (Figure 9+, #26) for an aircraft (see abstract), comprising: a metallic honeycomb layer (#30 – Col. 4, Lines 36-37) disposed between a perforated surface layer (36) on an airflow facing side of the panel (26) and a composite support layer (28/46 – Col. 4, Lines 33-35) on a second opposing side of said panel (26), wherein the composite material support layer (28/46) comprises an embedded (i.e. embedded between layers 62 and 28, making up composite support layer) electrical heater (48/54) configured to conduct heat to the perforated surface layer (36) through the metallic honeycomb layer (30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 34-35, 39-44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Chene (8,181,900).
	With respect to claim 31, Chene is relied upon for the reasons and disclosures set forth above.  Chene further teaches wherein the composite material support layer (28) is attached to the honeycomb layer (30), and further does not specify details of these layers because they are known to one skilled in the art (Col. 4, Lines 4-2).  Chene fails to explicitly teach wherein the composite material support layer is bonded to the honeycomb layer by a resin adhesive.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the composite material support layer is bonded to the honeycomb layer by a resin adhesive, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  The Examiner considers it to be well known in the art to attach honeycomb and backing layers by various adhesives, including resin, as well as other known modes of attachment including mechanical fastening and welding.
	With respect to claim 34, Chene is relied upon for the reasons and disclosures set forth above.  Chene further teaches wherein the electrically activated heater (48/54) is embedded within an inherent, but unspecified distance of the bonded honeycomb layer.  Chene fails to explicitly teach wherein the electrically activated heater is embedded within 1 millimeter of the bonded honeycomb layer.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the electrically activated heater is embedded within 1 millimeter of the bonded honeycomb layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to claim 35, Chene is relied upon for the reasons and disclosures set forth above.  Chene further teaches skin layer (62) between the honeycomb layer (30) and the composite material support layer (28).  Chene fails to explicitly teach wherein the skin layer is metallic.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the skin layer is metallic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to claim 39, Chene is relied upon for the reasons and disclosures set forth above.  Chene further teaches wherein the obviously metallic skin layer (62) having an inherent, but unspecified thickness, and/or the wall thickness of the material forming the honeycomb layer (30) having an inherent, but unspecified thickness.  Chene fails to explicitly teach wherein the metallic skin layer is between 0.05 and 1 millimeter in thickness and/or the wall thickness of the material forming the honeycomb layer is between 0.05 and 1 millimeter.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to provide wherein the metallic skin layer is between 0.05 and 1 millimeter in thickness and/or the wall thickness of the material forming the honeycomb layer is between 0.05 and 1 millimeter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	With respect to claim 40, Chene is relied upon for the reasons and disclosures set forth above.  Chene further teaches the obviously metallic skin layer (62).  Chene fails to explicitly teach wherein the metallic skin is a titanium alloy or a nickel alloy.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the metallic skin is a titanium alloy or a nickel alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to claim 41, Chene is relied upon for the reasons and disclosures set forth above.  Chene further teaches wherein the honeycomb (30) is formed of a metallic material (Col. 4, Lines 40-42).  Chene fails to explicitly teach wherein the honeycomb is formed of a titanium alloy.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the honeycomb is formed of a titanium alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to claim 42, Chene is relied upon for the reasons and disclosures set forth above.  Chene further teaches the honeycomb (30) layer (Col. 4, Lines 40-42).  Chene fails to explicitly teach wherein the honeycomb layer is provided with different thermal conductivity at predetermined positions across the layer.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the honeycomb layer is provided with different thermal conductivity at predetermined positions across the layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	With respect to claim 43, Chene is relied upon for the reasons and disclosures set forth above.  Chene further teaches the honeycomb (30) layer is formed from a metallic material (Col. 4, Lines 40-42).  Chene fails to explicitly teach wherein the metal for each wall is selected according to a predetermined thermal conductivity at a respective predetermined position.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the metal for each wall is selected according to a predetermined thermal conductivity at a respective predetermined position, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
	With respect to claim 44, Chene teaches wherein a plurality of walls (of honeycomb #30) are structural and made of a first metal, and the remaining walls are thermal conductors and made from a second metal (Col. 4, Lines 40-42).  The Examiner notes that the first metal and the second metal are not required to be different materials in the claim.
	With respect to claim 46, Chene is relied upon for the reasons and disclosures set forth above.  Chene further teaches the electrical heat source (46/48/54).  Chene fails to explicitly teach wherein the electrical heat source is a thermally sprayed element.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the electrical heat source is a thermally sprayed element, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to acoustic honeycomb panel with integrated electrical heater are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837